Title: To Thomas Jefferson from Samuel Wood, 3 March 1821
From: Wood, Samuel
To: Jefferson, Thomas


            Fellow Citizen, Thomas Jefferson
            N York
              3 Month 3d 1821
            
          Though we are strangers, never have, and likely never shall, see each other in mutability, yet, considering how far we are advanced in the Journey of Life, I am past 60, & thyself a head of me, I think it safest, no longer to delay, to use my endeavours to pay a debt, I have conceived due to thee,—I am no party man.—One side will flatterThe other Spatter—I am thy friend, an Appellation only due to him, who out of pure & good will, can remind another of his faults—I have often quoted those excellent expressions of thine,—“We cannot form to ourselves an Idea of an Object more ridiculous, than an American Patriot signing declarations of independence with one hand, & with the other brandishing his whip over his affrighted Slaves”—But I have been rebutted with “Mr Jefferson holds Slaves”—Is it so, Does that hand that penn’d that memorable Instrument, The Declaration of Independance, sway the Sceptre of authority over Slaves,—Perhaps thou wilt say, the laws of this section of the Union, forbids Manumission,—Do they—What then is the consequence,—Why the “Honest Man” which Pope says,—“is the noblest Work of God” will find, as Cowper says, “I would not have a slave to till my Ground,To carry me, to fan me while I sleep,And tremble when I wake, for all the wealthThat sinnews bot & sold have ever earn’d.No, dear as freedom is, & in my heartsJust estimation priz’d above all priceI had much rather be myself the slave,And wear the bonds, than fasten them on himThe truly honest man, would proclaim to the world, not only in words but in conduct, since it has been my unhappy lot, to be placed in a State, whose wicked Laws, are in direct opposition, to the precepts of my Saviour, To do as I would be done by, I will come as near it as I can, I will hold no authority over any fellow Men, no further, than shall be for their good,—they shall be well fed,—well clothed,—             & urged to work no more than is reasonable,—I will educate them as my own children,—I will consider them, as they really are, my equals, & teach them, & all men, that I have no more right to them, than they have to me,“That mercy which I to others showThat mercy show to me”And I will further so order it, that all their earnings shall be secured to themselves, & that, as soon as the inconsistent Laws of the State shall allow, which doubtless must eventually take place, & they are qualified, they shall go forth as free as Air,—Oh that the last glimmering in the socket of thy Taper, which of course, must soon take place, might in this particular, be so bright, as to convince mankind that no human being, was a Slave to thee, but that thro the unreasonable effect of unjust Laws, thou wert comp to be a slave to themI am, & always have been, a Friend to my Country, I am an American, by birth & by choice,—I glory in it, but am—obliged to hang my head, when I reflect on this dreadful stain, & “foulest blot” Slavery—I allways lov’d & respected that celebrated & eminent man Washington, but I mourn’d & expect to mourn while in time, as a Father over a Son, or one brother over another, for an error that beclouds many virtues,—Some think he fully perform’d his part, In giving his Slaves free at his death,—I think different,—What a General heading an Army, provided by that August body, who dare tell Kings & Tyrants, the truth, “all men are born free & equal” & “we will not be hewers of wood & drawers of water &c”—He hold Slaves, How inconsistent,—The moment he grasp’d his sword, in the cause of Liberty, he should have cut the Gordian Knot of Slavery, & severed the Hydra Head of that Monster, justly hateful to God & manWherever there is a Slave, there must (however we may dislike the term) be a Tyrant, one cant subsist without the other,—& must it be so, after so much blood spilt, & treasure expended (professionally in the cause of Liberty) & even, after so many blessings showered down on an undeserving People, such a lapse of time, such spread of Light, must the clanking of Chains, & the smacking of Whips be heard in our Land, on an unoffending People, & for why,—why they are Black, blush indeed, Oh my Countrymen,—Ah & indeed reflect, “that God is just, & that his Justice cannot always sleep”—Is not the Signs of the times portentous—See the degrading & to be dreaded Missouri question shaking as it were to the centre our constitution & union,—Slave Holders do you not fear,—You do indeed, else why that patroling in your streets,—Why does your muskets & swords hang around your beds,—Why does the fond Mother cling to her lov’d husband, with her darling infant in her arms, at every unusual noise in the night,—The cause is obvious, who can reflect on the Scenes of St Domingo, & of often occurrences among you, of now one, & then another, murdered by his Slaves, Houses fired &c“Oppression” it is said “will make a wise man mad” if so, is it not as likely to make a poor Negro mad, treated as he is, and when once drove to a state of madness, what may not be feared from such, so educated & abused, especially, when they have so often heard us say “Poor freedom is better than rich slavery”—“Liberty or Death”I am a friend to all Men, without respect to color name or nation, I most assuredly am the white Mans friend, & can but hope, they may “undo the heavy burdens, & let the oppressed go free” do as they would be done by, without which they cannot be Christians, Else I greatly fear the awful consequences,—When Justice & Equity walk hand in hand, Mercy & Truth meet together, Righteous & Peace kiss each other, Then & not till then, will every man rest under his own Vine, and Fig Tree, & none shall make them afraidI now close by an affectionate Farewell Thy Friend
            Samuel Wood